Title: General Orders, 4 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Sunday July 4th 1779.
          Parole St Domingo—C. Signs Hadley. Haddam.
        
        At a General Court-Martial held by order of Major General McDougall in the Highlands the 19th of June last, Colonel Greaton President, Lieutenant Torey [Ivory] Holland of Colonel Putnam’s regiment

was tried for “Encouraging a Prisoner at Terry town to make his escape on the 22nd of March last, it being unbecoming the character of an officer and gentleman,” found not guilty and acquitted with honor.
        The General confirms the sentence and orders Lieutenant Holland released from Arrest.
        At another General Court Martial whereof Colonel Nixon was President the 6th day of April last, a certain Isaac Depue was tried for “Assisting to seize and secretly convey to places within the possession of the british forces Major Blauvelt and Hermanus Talman, loyal Citizens of the State of New-York” unanimously adjudged guilty of the charge exhibited against him and in pursuance of a resolution of Congress of the 7th of February 1778. unanimously sentenced to suffer death, by being hung by the Neck until he shall be dead.
        At the same Court John King was tried for, “Assisting to seize and secretly convey to places within the possession of the british forces said Blauvelt & Talman and also for aiding in the taking of William Sitcher an officer in the service of the United States, also a private Soldier in the aforesaid service, and conveying them to the City of New-York,” found guilty of that part of the charge which relates to the taking of Blauvelt & Talman and unanimously sentenced to suffer death by being hung by the Neck until he the said John King shall be dead.
        Likewise Joseph Bettys was tried for “Having been a Spy for General Burgoyne (in the service of the enemy) by coming within the American lines in the State of New-York in a secret manner and returning again to the enemies of the United States, and for having forged a certificate to facilitate the execution thereof,” found guilty and unanimously sentenced to suffer death, by being hung by the Neck ’till he shall be dead.
        The Commander in Chief confirms the aforegoing sentences.
        A certain Stephen Smith was also tried by a General Court-Martial whereof Lieutenant Colonel Loring was President the 6th of January last for “Being a Spy, by coming frequently within the American lines in the States of New-York and Connecticutt in a secret manner and returning to the enemies of the United-States”—found guilty and unanimously sentenced to suffer death.
        Which sentence was afterwards approved by Major General McDougall.
        This day, being the Anniversary of our glorious Independence will be commemorated by the firing of Thirteen Cannon from West-Point at one ô clock P.M.
        The Commander in Chief thinks proper to grant a general pardon to all Prisoners in this Army under sentence of death—They are to be released from confinement accordingly.
        
        At a Brigade General Court-Martial June 24th 79. Lieutenant Colonel Davidson President, William Shields Waggon-Master to the North-Carolina Brigade was tried.
        1st—“For exchanging a public horse as one of his own property.”
        2nd—“For stealing the Waggoner’s forage.”
        3rdly—“For having offered for sale (or to exchange) a public Mare (as his own property) which he drew out of the continental yard for the use of the brigade.”
        4thly—“For having sold (to the driver of Major Murphy’s private team) two collars which he drew for the use of the brigade, and
        5thly—“For selling to a soldier (at near double price) cloathing he drew out of the public Store and paid for.”
        The Court do acquit him of the 1st charge but find him guilty of the last four and sentence him to be dismissed the service.
        The General is sorry to differ in opinion, in part, from the Court— It appears to him that the first charge was better supported than the second.
        Shields had no right to take the horse in the first instance, but when he was taken and put into the public service, which appears to have been the case, he became a public horse and the public was responsible for him to the original owner, therefore as he afterwards took this horse and exchanged him as his own, the first charge appears well founded.
        His being Waggon Master and taking forage from the Waggoners under him for the use of his own horses even tho’ it may have been done irregularly or wantonly can hardly be considered as a theft which the charge declares.
        These reasons do not permit the General to confirm the sentence but as Mr Shields appears to have been very culpable upon the whole, the General recommends it to the Quarter Master General immediately to dismiss him from the service.
        The General requests the commanding officers of those regiments who have furnished men for his guard to send without delay to the Adjutant General, certificates of the time of service for which they are respectively engaged.
      